Name: Commission Directive 2008/5/EC of 30 January 2008 concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Directive 2000/13/EC of the European Parliament and of the Council (Codified version) (Text with EEA relevance )
 Type: Directive
 Subject Matter: consumption;  marketing;  European Union law;  foodstuff
 Date Published: 2008-01-31

 31.1.2008 EN Official Journal of the European Union L 27/12 COMMISSION DIRECTIVE 2008/5/EC of 30 January 2008 concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Directive 2000/13/EC of the European Parliament and of the Council (Text with EEA relevance) (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (1), and in particular Article 4(2) thereof, Having regard to Directive 94/35/EC of the European Parliament and of the Council of 30 June 1994 on sweeteners for use in foodstuffs (2), and in particular Article 6 thereof, Whereas: (1) Commission Directive 94/54/EC of 18 November 1994 concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Council Directive 79/112/EEC (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) In order to ensure that consumers receive adequate information, it is necessary to provide for compulsory indication, for certain foodstuffs, of other particulars in addition to those provided for in Article 3 of Directive 2000/13/EC. (3) Packaging gases used in packaging certain foodstuffs should not be regarded as ingredients for the purposes of Article 6(1) of Directive 2000/13/EC and therefore should not be included in the list of ingredients on the label. (4) However, consumers should be informed of the use of such gases inasmuch as this information enables them to understand why the foodstuff they have purchased has a longer shelf life than similar products packaged differently. (5) With a view to providing adequate consumer information, the labelling of foodstuffs which contain sweeteners should bear details to that effect. (6) Moreover, warnings should also be given on the labelling of foodstuffs containing certain categories of sweetener. (7) Furthermore, it is necessary to provide labelling which gives the consumers clear information on the presence of glycyrrhizinic acid or its ammonium salt in confectionery and beverages. In the case of high contents of glycyrrhizinic acid or its ammonium salt in those products, the consumers, and in particular those suffering from hypertension, should in addition be informed that excessive intake should be avoided. To ensure a good understanding of such information by the consumers, the well known term liquorice should be preferably used. (8) The measures provided for in this Directive are in conformity with the opinion of the Standing Committee on the Food Chain and Animal Health. (9) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex II, Part B, HAS ADOPTED THIS DIRECTIVE: Article 1 Without prejudice to the provisions of Article 3 of Directive 2000/13/EC, the labelling of the foodstuffs listed in Annex I to this Directive shall include additional particulars, as set out in that Annex. Article 2 Directive 94/54/EC, as amended by the Directives listed in Annex II, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex II, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex III. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 30 January 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 109, 6.5.2000, p. 29. Directive as last amended by Commission Directive 2007/68/EC (OJ L 310, 28.11.2007, p. 11). (2) OJ L 237, 10.9.1994, p. 3. Directive as last amended by Directive 2006/52/EC (OJ L 204, 26.7.2006, p. 10). (3) OJ L 300, 23.11.1994, p. 14. Directive as last amended by Directive 2004/77/EC (OJ L 162, 30.4.2004, p. 76). (4) See Annex II, Part A. ANNEX I List of foodstuffs for which the labelling must include one or more additional particulars Type or category of foodstuff Particulars Foodstuffs whose durability has been extended by means of packaging gases authorised pursuant to Council Directive 89/107/EEC (1) Packaged in a protective atmosphere Foodstuffs containing a sweetener or sweeteners as authorised by Directive 94/35/EC with sweetener(s) That particular shall accompany the name under which the product is sold, as laid down in Article 5 of Directive 2000/13/EC Foodstuffs containing both an added sugar or sugars and a sweetener or sweeteners as authorised by Directive 94/35/EC with sugar(s) and sweetener(s) That particular shall accompany the name under which the product is sold as laid down in Article 5 of Directive 2000/13/EC Foodstuffs containing aspartame contains a source of phenylalanine Foodstuffs containing more than 10 % added polyols excessive consumption may produce laxative effects Confectionery or beverages containing glycyrrhizinic acid or its ammonium salt due to the addition of the substance(s) as such or the liquorice plant Glycyrrhiza glabra, at concentration of 100 mg/kg or 10 mg/l or above. The terms contains liquorice shall be added immediately after the list of ingredients, unless the term liquorice is already included in the list of ingredients or in the name under which the product is sold. In the absence of a list of ingredients, the particular shall be placed near the name under which the product is sold. Confectionery containing glycyrrhizinic acid or its ammonium salt due to the addition of the substance(s) as such or the liquorice plant Glycyrrhiza glabra at concentrations of 4 g/kg or above. The following message must be added after the list of ingredients: contains liquorice  people suffering from hypertension should avoid excessive consumption. In the absence of a list of ingredients, the particular shall be placed near the name under which the product is sold. Beverages containing glycyrrhizinic acid or its ammonium salt due to the addition of the substance(s) as such or the liquorice plant Glycyrrhiza glabra at concentrations of 50 mg/l or above, or of 300 mg/l or above in the case of beverages containing more than 1,2 % by volume of alcohol (2). The following message must be added after the list of ingredients: contains liquorice  people suffering from hypertension should avoid excessive consumption. In the absence of a list of ingredients, the particular shall be placed near the name under which the product is sold. (1) OJ L 40, 11.2.1989, p. 27. (2) The level shall apply to the products as proposed ready for consumption or as reconstituted according to the instructions of the manufacturers. ANNEX II PART A Repealed Directive with list of its successive amendments (referred to in Article 2) Commission Directive 94/54/EC (OJ L 300, 23.11.1994, p. 14) Council Directive 96/21/EC (OJ L 88, 5.4.1996, p. 5) Commission Directive 2004/77/EC (OJ L 162, 30.4.2004, p. 76) PART B List of time-limits for transposition into national law (referred to in Article 2) Directive Time-limit for transposition 94/54/EC 30 June 1995 (1) 96/21/EC 30 June 1996 (2) 2004/77/EC 20 May 2005 (3) (1) In accordance with the first paragraph of Article 2 of Directive 94/54/EC: Member States shall, where necessary, amend their laws, regulations and administrative provisions by 30 June 1995 in such a way so as to:  permit trade in products complying with this Directive no later than 1 July 1995,  prohibit trade in products not complying with this Directive with effect from 1 January 1997; however, trade in products placed on the market or labelled before that date and not conforming with this Directive may continue until stocks run out. (2) In accordance with the first paragraph of Article 2 of Directive 96/21/EC: Member States shall, where necessary, amend their laws, regulations and administrative provisions before 1 July 1996 so as to:  allow trade in products complying with this Directive by 1 July 1996 at the latest;  prohibit trade in products not complying with this Directive from 1 July 1997. However, products placed on the market or labelled before that date which do not comply with this Directive may be marketed until stocks are exhausted. (3) In accordance with Article 2 of Directive 2004/77/EC: 1. The Member States shall permit trade in products which comply with this Directive from 20 May 2005 at the latest. 2. The Member States shall prohibit trade in products which do not comply with this Directive from 20 May 2006. However, products which do not comply with this Directive and which were labelled before 20 May 2006 shall be authorised while stocks last. ANNEX III Correlation table Directive 94/54/EC This Directive Article 1 Article 1 Article 2   Article 2 Article 3 Article 3  Article 4 Annex Annex I  Annex II  Annex III